DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 16, and 17 are rejected under 35 U.S.C. 103 for being unpatentable over Watanabe (US PG Publication 2019/0108539) in view of Inoue (JP 2017228115 A).

Regarding Claim 1, Watanabe (US PG Publication 2019/0108539) discloses a communication method (methods Figs. 6-10) for a vehicle dispatch system (vehicle dispatch device, Abstract; dispatch system 100, Fig. 1 [0022]) comprising a communication apparatus (server 30 [0022], Fig. 1) configured to control communication (configured to dispatch a vehicle having an autonomous driving function to a user, Abstract) between a first apparatus (vehicles 2A, 2B, . . . , 2X is communicably connected to the server 30 via the network N [0024], Fig. 1) and a second apparatus (user devices 10A to 10X, Fig. 1 [0022]), the first apparatus and the second apparatus being capable of information exchange with each other (communicably connected to the server 30 via a network N [0022], Fig. 1), the communication apparatus including a processor (server 30 [0022], Fig. 1), the processor operating to: 
acquire a position of a boarding point for a user (input of a vehicle pick-up position, a position to wait a dispatched vehicle and is a position at which the user boards [0031]) and a current position of a target vehicle to be dispatched to the user (position of the candidate vehicle [0034]; position of the vehicle: “longitude XX, latitude XX” [0043]);
	wherein the point, mapped below to Inoue is the boarding point (pick-up position, a position to wait a dispatched vehicle and is a position at which the user boards [0031]).
Watanabe does not disclose, but Inoue (JP 2017228115 A) teaches at identification timing at which a determination is made that the current position of the target vehicle belongs to a predetermined area defined with reference to the position of the boarding point (taxi arrives at the destination [0029]), generate target vehicle information using a captured image captured by one or more cameras of the target vehicle (image is taken by vehicle mounted camera [0029]); and 
transmit the target vehicle information to the second apparatus, the second apparatus (captured image sent to town manager [0029], sends the image to the user [0030]) operating to display the received target vehicle information on a display (The display unit 1044 displays images, characters, and other information held in the user terminal 1040 [0119]).
It would have been obvious to one of ordinary skill in the art before the application was filed to modify Watanabe based on the teachings of Allen because Allen improves upon Watanabe by enabling a user to selectively and remotely view a public place and outdoor location in a simple and cost effective manner. 
It would have been obvious to one of ordinary skill in the art before the application was filed to modify Watanabe based on the teachings of Inoue because Inuoe provides real-time state of an environment on demand [0002], which would enable users to navigate through an environment faster. 

	Regarding Claim 16, Watanabe (US PG Publication 2019/0108539) discloses a vehicle dispatch system (vehicle dispatch device, Abstract; dispatch system 100, Fig. 1 [0022]) comprising:
	a first apparatus (vehicles 2A, 2B, . . . , 2X [0024], Fig. 1) capable of information exchange with another apparatus (vehicles 2A, 2B, . . . , 2X is communicably connected to the server 30 via the network N [0024], Fig. 1);
	a second apparatus carried by a user (user devices 10A to 10X, Fig. 1 [0022]);
	and a communication apparatus (server 30 [0022], Fig. 1) configured to control communication between the first apparatus and the second apparatus (configured to dispatch a vehicle having an autonomous driving function to a user, Abstract), the communication apparatus including a processor (server 30 has processor 301 [0045]-[0047], Fig. 2), the processor operating to:
	acquire a position of a boarding point for the user (put of a vehicle pick-up position, a position to wait a dispatched vehicle and is a position at which the user boards [0031]) and a current position of a target vehicle to be dispatched to the user (position of the candidate vehicle [0034]; position of the vehicle: “longitude XX, latitude XX” [0043]);
	wherein the point, mapped below to Inoue is the boarding point (pick-up position, a position to wait a dispatched vehicle and is a position at which the user boards [0031]).
Watanabe does not disclose, but Inoue (JP 2017228115 A) teaches at identification timing at which a determination is made that the current position of the target vehicle belongs to a predetermined area defined with reference to the position of the point (taxi arrives at the destination [0029]), generate target vehicle information using a captured image captured by one or more cameras of the target vehicle (image is taken by vehicle mounted camera [0029]); and 
transmit the target vehicle information to the second apparatus, the second apparatus (captured image sent to town manager [0029], sends the image to the user [0030]) operating to display the received target vehicle information on a display (The display unit 1044 displays images, characters, and other information held in the user terminal 1040 [0119]).
It would have been obvious to one of ordinary skill in the art before the application was filed to modify Watanabe based on the teachings of Allen because Allen improves upon Watanabe by enabling a user to selectively and remotely view a public place and outdoor location in a simple and cost effective manner. 
It would have been obvious to one of ordinary skill in the art before the application was filed to modify Watanabe based on the teachings of Inoue because Inuoe provides real-time state of an environment on demand [0002], which would enable users to navigate through an environment faster. 

	Regarding Claim 17, Watanabe (US PG Publication 2019/0108539) discloses a communication apparatus (server 30 [0022], Fig. 1, configured to dispatch a vehicle having an autonomous driving function to a user, Abstract) comprising:
	a boarding point acquisition unit configured to acquire a position of a boarding point for a user (input of a vehicle pick-up position, a position to wait a dispatched vehicle and is a position at which the user boards [0031]);
	a vehicle information acquisition unit configured to acquire a current position of a target vehicle to be dispatched to the user (position of the candidate vehicle [0034]; position of the vehicle: “longitude XX, latitude XX” [0043]);
	wherein the point, mapped below to Inoue is the boarding point (pick-up position, a position to wait a dispatched vehicle and is a position at which the user boards [0031]).
Watanabe does not disclose, but Inoue (JP 2017228115 A) teaches a vehicle information acquisition unit configured to captured image captured by one or more cameras of the target vehicle (image is taken by vehicle mounted camera sent to town manager [0029]);
	a target vehicle information generation unit configured to generate target vehicle information using the captured image (image is taken by vehicle mounted camera [0029]) at identification timing at which a determination is made that the current position of the target vehicle belongs to a predetermined area defined with reference to the position of the point (taxi arrives at the destination [0029]);
	and a communication control unit configured to perform control so as to transmit the target vehicle information to a user terminal (captured image sent to town manager [0029], sends the image to the user [0030]).
It would have been obvious to one of ordinary skill in the art before the application was filed to modify Watanabe based on the teachings of Allen because Allen improves upon Watanabe by enabling a user to selectively and remotely view a public place and outdoor location in a simple and cost effective manner. 
It would have been obvious to one of ordinary skill in the art before the application was filed to modify Watanabe based on the teachings of Inoue because Inuoe provides real-time state of an environment on demand [0002], which would enable users to navigate through an environment faster. 


Claim(s) 2-5, 7-8, 12, and 14 are rejected under 35 U.S.C. 103 for being unpatentable over Watanabe (US PG Publication 2019/0108539) in view of Inoue (JP 2017228115 A) and Allen (GB 2 424 730).

	Regarding Claim 2, Watanabe (US PG Publication 2019/0108539) discloses the communication method according to claim 1.
Watanabe does not disclose, but Allen (GB 2 424 730) teaches wherein the processor operates to generate the target vehicle information at the identification timing at which the determination is made that the current position of the target vehicle belongs to the predetermined area, wherein the predetermined area is a range of a predetermined distance from the boarding point (give images of a place at which you turn into a final road to get to the destination, second last road, Pp. 23 third paragraph).
It would have been obvious to one of ordinary skill in the art before the application was filed to modify Watanabe based on the teachings of Allen because Allen improves upon Watanabe by enabling a user to selectively and remotely view a public place and outdoor location in a simple and cost effective manner. 

	Regarding Claim 3, Watanabe (US PG Publication 2019/0108539) discloses the communication method according to claim 1.
Watanabe does not disclose, but Allen (GB 2 424 730) teaches wherein the processor operates to generate the target vehicle information at the identification timing at which the determination is made that the current position of the target vehicle belongs to the predetermined area, wherein the predetermined area is a range to which a passing point at an intersection closest to the boarding point belongs (give images of a place at which you turn into a final road to get to the destination, second last road, Pp. 23 third paragraph).
It would have been obvious to one of ordinary skill in the art before the application was filed to modify Watanabe based on the teachings of Allen because Allen improves upon Watanabe by enabling a user to selectively and remotely view a public place and outdoor location in a simple and cost effective manner. 

	Regarding Claim 4, Watanabe (US PG Publication 2019/0108539) discloses the communication method according to claim 1.
Watanabe does not disclose, but Allen (GB 2 424 730) teaches wherein the processor operates to generate the target vehicle information at the identification timing at which a request for the target vehicle information is received from the user (selection means allowing user to select, then processing the signals and displaying the images corresponding to the selections, Pp. 23 fifth paragraph).
It would have been obvious to one of ordinary skill in the art before the application was filed to modify Watanabe based on the teachings of Allen because Allen improves upon Watanabe by enabling a user to selectively and remotely view a public place and outdoor location in a simple and cost effective manner. 

	Regarding Claim 5, Watanabe (US PG Publication 2019/0108539) discloses the communication method according to claim 1.
Watanabe does not disclose, but Allen (GB 2 424 730) teaches wherein the processor operates to generate the target vehicle information including the captured image in a traveling direction of the target vehicle (image taken in direction of road, Fig. a, under Fig. 21).
It would have been obvious to one of ordinary skill in the art before the application was filed to modify Watanabe based on the teachings of Allen because Allen improves upon Watanabe by enabling a user to selectively and remotely view a public place and outdoor location in a simple and cost effective manner. 

	Regarding Claim 7, Watanabe (US PG Publication 2019/0108539) discloses the communication method according to claim 1.
Watanabe does not disclose, but Allen (GB 2 424 730) teaches wherein when the target vehicle makes a stop in a vicinity of the boarding point, the processor operates to generate the target vehicle information including the captured image in a right or left direction in which the user boards and/or alights (image taken in right and left direction, Fig. a, under Fig. 21).
It would have been obvious to one of ordinary skill in the art before the application was filed to modify Watanabe based on the teachings of Allen because Allen improves upon Watanabe by enabling a user to selectively and remotely view a public place and outdoor location in a simple and cost effective manner. 

	Regarding Claim 8, Watanabe (US PG Publication 2019/0108539) discloses the communication method according to claim 1.
Watanabe does not disclose, but Allen (GB 2 424 730) teaches wherein the processor operates to:
	refer to facility information included in map information to search for a facility existing in a vicinity of the boarding point (retrieve landmark on route, Pp. 22 last paragraph);
	and generate the target vehicle information using the captured image in a direction in which the facility is located with respect to the target vehicle (images of landmarks, Pp. 10 paragraph 17).
It would have been obvious to one of ordinary skill in the art before the application was filed to modify Watanabe based on the teachings of Allen because Allen improves upon Watanabe by enabling a user to selectively and remotely view a public place and outdoor location in a simple and cost effective manner. 

	Regarding Claim 12, Watanabe (US PG Publication 2019/0108539) discloses the communication method according to claim 1.
Watanabe does not disclose, but Allen (GB 2 424 730) teaches wherein the processor operates to generate the target vehicle information including an imaging direction (three imaging directions, Fig. a, under Fig. 21).
It would have been obvious to one of ordinary skill in the art before the application was filed to modify Watanabe based on the teachings of Allen because Allen improves upon Watanabe by enabling a user to selectively and remotely view a public place and outdoor location in a simple and cost effective manner. 

	Regarding Claim 14, Watanabe (US PG Publication 2019/0108539) discloses the communication method according to claim 1.
Watanabe does not disclose, but Allen (GB 2 424 730) teaches wherein the processor operates to generate the target vehicle information including a panoramic image obtained by combining a plurality of the captured images captured by a plurality of the cameras of the target vehicle (panorama, Pp. 4 second through eighth paragraphs).
It would have been obvious to one of ordinary skill in the art before the application was filed to modify Watanabe based on the teachings of Allen because Allen improves upon Watanabe by enabling a user to selectively and remotely view a public place and outdoor location in a simple and cost effective manner. 

Claim(s) are rejected under 35 U.S.C. 103 for being unpatentable over Watanabe (US PG Publication 2019/0108539) in view of Inoue (JP 2017228115 A) and Mehta (US PG Publication 2020/0132469).

	Regarding Claim 6, Watanabe (US PG Publication 2019/0108539) discloses the communication method according to claim 1.
Watanabe does not disclose, but Mehta (US PG Publication 2020/0132469) teaches wherein the processor operates to generate the target vehicle information using the captured image captured in a direction in which the boarding point is located with respect to the target vehicle (detect presence of pedestrians 230 in loading location 214 [0060]-[0061]).
It would have been obvious to one of ordinary skill in the art before the application was filed to modify Watanabe based on the teachings of Mehta because Mehta speeds up the passenger authentication process improves the boarding experience.

	Regarding Claim 9, Watanabe (US PG Publication 2019/0108539) discloses the communication method according to claim 1.
Watanabe does not disclose, but Mehta (US PG Publication 2020/0132469) teaches wherein the processor operates to generate the target vehicle information using the captured image including an image of a physical body (vehicle sensor detects pedestrians [0061]).
It would have been obvious to one of ordinary skill in the art before the application was filed to modify Watanabe based on the teachings of Mehta because Mehta speeds up the passenger authentication process improves the boarding experience.

	Regarding Claim 10, Watanabe (US PG Publication 2019/0108539) discloses the communication method according to claim 1.
Watanabe does not disclose, but Mehta (US PG Publication 2020/0132469) teaches wherein the processor operates to generate the target vehicle information using the captured image captured in a direction in which the user is located with respect to the target vehicle (vehicle sensor detects pedestrians [0061]).
It would have been obvious to one of ordinary skill in the art before the application was filed to modify Watanabe based on the teachings of Mehta because Mehta speeds up the passenger authentication process improves the boarding experience.

	Regarding Claim 11, Watanabe (US PG Publication 2019/0108539) discloses the communication method according to claim 1.
Watanabe does not disclose, but Mehta (US PG Publication 2020/0132469) teaches wherein the processor operates to:
	acquire a face image of the user (vehicle sensor detects pedestrians [0061]);
	and generate the target vehicle information using the captured image including an image having a predetermined degree of coincidence with the face image (determine through facial recognition that pedestrians are passengers [0061]).
It would have been obvious to one of ordinary skill in the art before the application was filed to modify Watanabe based on the teachings of Mehta because Mehta speeds up the passenger authentication process improves the boarding experience.

Claim(s) are rejected under 35 U.S.C. 103 for being unpatentable over Watanabe (US PG Publication 2019/0108539) in view of Inoue (JP 2017228115 A) and Lynam (US PG Publication 2012/0162427).

	Regarding Claim 13, Watanabe (US PG Publication 2019/0108539) discloses the communication method according to claim 1.
Watanabe does not disclose, but Lynam (US PG Publication 2012/0162427) teaches wherein the processor operates to generate the target vehicle information including an overhead image obtained by combining a plurality of the captured images captured by a plurality of the cameras of the target vehicle (composite or synthetic bird's eye or panoramic or top down surround view computer-generated display derived from the multiple video images captured by the multiple set of cameras that constitute the multi-camera surround view system [0031]).
It would have been obvious to one of ordinary skill in the art before the application was filed to modify Watanabe based on the teachings of Lynam because the images of Lynam enables a passenger’s usage and cognitive appreciation/benefit to be enhanced. 

	Regarding Claim 15, Watanabe (US PG Publication 2019/0108539) discloses the communication method according to claim 1.
Watanabe does not disclose, but Lynam (US PG Publication 2012/0162427) teaches wherein the processor operates to generate the target vehicle information including an image obtained by projecting a plurality of the captured images captured by a plurality of the cameras of the target vehicle to a three-dimensional coordinate system (The 3D and auxiliary graphical data are combined for rendering on a 3D display, such as by detecting depth values occurring in the 3D image data [0035]).
It would have been obvious to one of ordinary skill in the art before the application was filed to modify Watanabe based on the teachings of Lynam because the images of Lynam enables a passenger’s usage and cognitive appreciation/benefit to be enhanced. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US-20190122561-A1 – Autonomous vehicle dispatch
US-20190080264-A1 – Autonomous vehicle dispatch
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHADAN E HAGHANI whose telephone number is (571)270-5631. The examiner can normally be reached M-F 8-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHADAN E HAGHANI/Examiner, Art Unit 2485